DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed on 26 July 2021 in response to the non-final office action mailed on 21 June 2021 has been considered.  Claim(s) 18, 23, 25, 49, and 52-56 is/are pending.  Claim(s) 1-17, 19-22, 24, 26-48, 50, and 51 has/have been canceled.  Claim(s) 18, 23, 25, 49, and 52-56 has/have been examined in this action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 23, 49, 52, and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 
Regarding claims 18 and 52, lines 24-26 and 19-21, respectively, the recitation “connected to the chords only” does not appear to be described in the original disclosure in a way to show the inventor has possession of the claimed invention at the time the application was filed. The term “only” is never used in the original disclosure and is not clear from the disclosure or the drawings. Further the recitation “connected only to the chords” has been interpreted as meaning the chords cannot touch anything except the chords, which is not deemed to be described in the original disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 23, 25, 49, and 52-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, line 20, the recitation “or” renders the claims indefinite because it is unclear where the “or” statement ends. IS the remainder of the claim part 
Regarding claim 25, lines 13-14, the recitations “a finger joint”, a tenon finger”, and “the support joint” render the claim indefinite because it is unclear if these recitations are defining the previously mentioned fingers or if the recitation is reciting additional fingers.
Claim 25, line 14, “said tenon finger at the support joint” renders the claim indefinite because it is unclear which finger is being referred to. Is the tenon finger a finger in the chord, the web member, or does the support have a tenon finger?
Regarding claim 53, lines 11-12, the recitations “at least one tenon finger” and a “complimentary mortise finger” render the claim indefinite because it is unclear if these recitations are defining the previously mentioned fingers or if the recitation is reciting additional fingers.
Regarding claims 54-55, the recitation “almost completely through” renders the claim indefinite because it is unclear how this the recitation is defined. How far through the chord does the routing have to be in order to be considered “almost completely through”?

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25, 53, 55, and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,122,676 B2 to Lemyre in view of CH 544 199 to Laurenz.
Regarding claim 25, Lemyre discloses a glued timber truss comprising two chords (1, 2) including a bottom chord (2) and top chord (1) equally spaced from each other and supported by a support (A, Fig.16) at the top chord at least in one end of the truss, and having a truss structure in said at least one end comprising elongated web members (4) fitted between the top and bottom chords, said chords being jointed by said elongated web members fitted into said top and bottom chords (Column 3, lines 40-44), said elongated web members having at least one finger and a matching finger groove in the top and bottom chords (Column 3, lines 40-44), wherein at least one elongated web member in said truss structure is fitted between the top and bottom chords and adhesively finger jointed to the top chord at the support (Column 3, lines 40-44; Fig. 16), and wherein a finger routing is in the top chord and a complementary finger is in the at least one elongated web member so as to obtain an adhesive finger joint (Column 3, lines 40-44), wherein a finger joint includes a tenon finger in the elongated web and a complementary mortise finger in the top chord (top of web is fitted into chord, Column 3, lines 40-44) includes one cut substantially parallel to the top chord with the end of a peak in said elongated web member defined by two directions the lower side of the web and the cutting direction with a sharp angle less than 90 degrees (top of boards are cut to fit within the top chord), and wherein the tenon finger in the lower end of the elongated web descending from the top chord with the support is symmetrical with the tenon finger of the upper end of said elongated web with a lower end cut substantially parallel to the bottom chord making a peak end with a distal side of said elongated web (lower edge is cut in the same manner as the top edge to fit within the bottom chord, Fig.16).  

Laurenz discloses the web members having tapered fingers (Fig.1-5) and wherein the finger routing extends at least half the depth (Fig.1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed a tapered finger on the elongated web members of Lemyre and to have formed routings extending deep into the chords of Lemyre as taught by Laurenz so to provide greater surface area in contact between the chords and the elongated web members thereby strengthening the connection between the webs, the chords, and the adhesive.
Regarding claim 53, Lemyre discloses a glued timber truss comprising two chords (1, 2) including a bottom chord (2) and top chord (1) equally spaced from each other and supported by a support (A, Fig.16) at the top chord at least in one end of the truss, and having a truss structure in said at least one end comprising elongated web members (4) fitted between the top and bottom chords, said top and bottom chords being jointed by said elongated web members fitted into said top and bottom chords (Column 3, lines 40-44), said elongated web members having at least one finger and said top and bottom chords a matching finger groove in the top and bottom chords (Column 3, lines 40-44), wherein at least one elongated web member is located in the truss structure and is fitted between the top and bottom chords and adhesively finger jointed to the top chord (Column 3, lines 40-44) with at least one tenon finger in the elongated web member (tops of the webs fitted into the chords) and a complementary 
Lemyre does not specifically disclose said tenon finger at the support joint of includes a straight or tapering finger.
Laurenz discloses the web members having tapered fingers (Fig.1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed a tapered finger on the elongated web members of Lemyre and to have formed routings extending deep into the chords of Lemyre as taught by Laurenz so to provide greater surface area in contact between the chords and the elongated web members thereby strengthening the connection between the webs, the chords, and the adhesive.
Regarding claim 55, Laurenz discloses further comprising top chord routing about the support having a depth that runs almost completely through the top chord (Fig. 2-5).  
Regarding claim 56, Lemyre discloses wherein the first elongated web member acts as a tension web in a joist end (Fig.16, the first web member will be in tension since the web member is descending from the support).

Response to Arguments
Applicant’s arguments with respect to claim(s) 18, 23, 25, 49, and 52-56 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635